* Corpus Juris-Cyc References: Criminal Law, 16CJ, section 997, p. 530, n. 56; 17CJ, section 3331, p. 59, n. 48.
The appellant was convicted of the crime of the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of five hundred dollars and serve thirty days in the county jail, from which he prosecutes an appeal to this court. *Page 513 
The record in this case discloses that in the lower court the state made no effort to prove venue, and this question is raised for the first time by timely presentation to this court. This court has already adjudicated that this question may be raised by the defendant for the first time here. In all criminal cases the state must prove venue; and a failure to do so is fatal to the state's case. Dorsey v. State, 141 Miss. 600, 106 So. 827;Brasham v. State, 140 Miss. 712, 106 So. 280; Griffin v.State, 140 Miss. 175, 105 So. 457; Horton v. State,123 Miss. 525, 86 So. 338; Cawthon v. State, 100 Miss. 834, 57 So. 224; Allen v. State, 98 Miss. 192, 53 So. 498.
Reversed and remanded.